DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/05/2022 has been entered.
Claims 1-8 are now allowable based on applicant’s and arguments. Examiner finds applicant’s arguments persuasive regarding the claim limitations “a control axis changing unit that, during the implementation of the control axis setting control, changes the direction of the estimated d-axis by a prescribed angle when determination is made that a magnitude of the q-axis current component obtained by the acquisition unit is less than a threshold value by the correction of the direction of the estimated d-axis by the correction unit for the first time after the start of the control axis setting control or when determination is made that a magnitude of the q-axis current component obtained by the acquisition unit is less than the threshold value at the start of the control axis setting control.” Hence, the prior art rejection is withdrawn.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “a control axis changing unit that, during the implementation of the control axis setting control, changes the direction of the estimated d-axis by a prescribed angle when determination is made that a magnitude of the q-axis current component obtained by the acquisition unit is less than a threshold value by the correction of the direction of the estimated d-axis by the correction unit for the first time after the start of the control axis setting control or when determination is made that a magnitude of the q-axis current component obtained by the acquisition unit is less than the threshold value at the start of the control axis setting control.” with regards to claim 1.
 
Examiner believes that the claim limitations above are neither inherent nor obvious. Therefore, the claims are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846